Citation Nr: 1106249	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  04-20 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a psychiatric 
disability, including anxiety and depression.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1991 to 
September 1993.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied service connection for 
fibromyalgia and anxiety/depression.  

In February 2009, the Veteran testified before the undersigned at 
a Board hearing.  A copy of the transcript has been associated 
with the file.  

In June 2009, the Board remanded the issues of service connection 
for fibromyalgia and a psychiatric disability, including anxiety 
and depression.  The Board finds that there has been substantial 
compliance with remand for the issue of service connection for 
fibromyalgia.  See, Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of service connection for a psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat or in the Southwest 
Asia theater of operations during service.  

2.  A preponderance of the evidence is against a finding that 
fibromyalgia had its onset in or is otherwise related to service.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service, nor is 
it shown to be due to undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

In July 2002 and October 2008 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010).  In the July 2002 letter, the AOJ notified the 
Veteran of information and evidence necessary to substantiate his 
claim for service connection).  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  The 
October 2008 letter also informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively in 
the processing of his claims.  

The "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his or her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination when necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available treatment records have been secured.  The RO requested 
information regarding the Veteran's participation in the 
Southwest Asia theater of operations and this information was 
received in February 2010.  The Veteran also received a VA 
examination in September 2009.  The Board finds that the duties 
to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  If a condition noted during 
service is not determined to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Service connection may be established for chronic disabilities 
due to undiagnosed illnesses, if there is evidence that the 
claimant: (1) is a "Persian Gulf Veteran;" (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  
The Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea 
and the airspace above those locations.  38 C.F.R. § 3.317(d)(2).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  For competency, a lay witness is competent to 
testify as to the occurrence of an in-service injury or incident 
where such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In some cases, lay evidence will also 
be competent and credible on the issues of diagnosis and 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  For example, in the Jandreau case in footnote 
4, the Federal Circuit stated that a layperson can identify a 
simple condition like a broken leg, but not a form of cancer.  
492 F.3d at 1377.  

Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. 
§ 3.159(a)(2) (2010) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

In his June 2001 claim, the Veteran stated he was suffering from 
an undiagnosed illness related to Gulf War exposures.  In his 
June 2002 formal claim, he said he had symptoms of fibromyalgia 
while serving in the Navy.  He said he was diagnosed on April 24, 
2000 by a private rheumatologist.  He also indicated that he was 
not stationed in the Gulf after August 1990 and was not exposed 
to environmental hazards during the Gulf War.  

The Veteran filed a lengthy notice of disagreement (NOD) in 
August 2003.  He stated that he was in the fire watch division 
while on the USS Seattle in service.  His last six months on the 
USS Seattle was a deployment to the Mediterranean to enforce a 
no-fly zone in Bosnia.  (NOD, P 3.)  He claimed a number of 
exposures on the ship, including "being in close quarter 
proximity to other Gulf War veterans who may have been exposed or 
contracted something."  (NOD, P 4.)  He stated that he was 
hospitalized due to a virus while in service (but home on leave) 
in March 1993.  Id.  He claimed his separation examination where 
he had listed many complaints showed that he had fibromyalgia in 
the military.  (NOD, P 5.)  He said he did not know about "Gulf 
War Syndrome" back then and so it was not considered.  (NOD, P 
5.)  

At a February 2009 Board hearing, the Veteran claimed that teeth 
grinding was a symptom of his fibromyalgia (he characterized it 
as a "neurological problem") that started in February 1993.  
(Transcript, P 3.)  In February 1993, he said he was taken to a 
hospital in Lansing, Michigan, and treated for a terrible 
headache; he thought the final diagnosis was meningitis.  
(Transcript, P 4.)  He said he was put on convalescent leave for 
10 days after that but admitted he could not find a record of 
that in his own service treatment records.  (Transcript, P 5.)  
He didn't get another bad headache like that, but he said his 
complaints on his separation examination show what he had.  Id.  

He said he didn't seek treatment about it because he was onboard 
a "combat warship" and they didn't really have a medical 
facility; they only had a corpsman for emergencies.  Id.  He 
stated that his ship was in the Mediterranean and it visited 
Spain, Italy, Sicily, Greece, and Israel.  (Transcript, P 7.)  He 
said it was obvious that he was in the Atlantic, the 
Mediterranean and the Red Sea.  Id.  The Veteran did not seek 
treatment for fibromyalgia right away because he did not have 
insurance.  (Transcript, p 8.)  The first time he saw a doctor 
about it was after he had moved to Florida in May 1995.  
(Transcript, p 9.)  The Veteran's wife said before service he was 
very athletic; during service he was depressed, quick to anger 
and he slept a lot.  (Transcript, p 14.)  

The Veteran's June 1990 and May 1991 pre-enlistment records, as 
well as his June 1991 report of medical examination for sub duty 
were negative for fibromyalgia symptoms.  In February 1993, a 
dental record also noted a history of bruxism associated with 
myalgia.  A February and September 1993 dental questionnaire 
showed that the Veteran complained of painful ankle joints.  

A February 1993 private medical record from St. Lawrence Hospital 
shows the Veteran was admitted for a headache and dizziness.  He 
had called an ambulance and when EMS arrived he was found 
standing in the bathroom with a severe headache.  The assessment 
was fever and severe headache; rule out viral meningitis.  He was 
eventually discharged as his headache subsided.  He was told to 
drink fluids and return if symptoms were still present.  

At a September 1993 report of medical examination separation, the 
Veteran stated he was in decent health and not taking any 
medications.  He reported swollen or painful joints; frequent or 
severe headaches; a head injury; cramps in his legs; and had 
frequent indigestion.  The physician's summary addressed every 
complaint and no complaint was considered disabling.  At the 
time, he had no swelling of the bilateral knees or ankles.  He 
had one or two months of throbbing headaches which were responded 
to aspirin.  The Veteran reported GERD symptoms after eating 
intermittently.  He was not on any medications currently and it 
resolved spontaneously.  He had post-exercise cramping sometimes.  
He had intermittent neck pain with rotation; he had no 
neurological deficits.  He claimed he was hospitalized for viral 
meningitis in 1993.  There were no current problems.  The Veteran 
wrote on the examination form that he was in decent health.  

The Veteran's DD-214, a certificate of separation or discharge, 
shows that the reason for the Veteran's separation was misconduct 
due to drug abuse.  His character of service was general, under 
honorable conditions.  His military specialty was electronic 
equipment repairman.  He had one year, five months and 19 days of 
sea service, and no foreign service time.  In the remarks 
section, service in Southwest Asia is not noted.  He did not have 
a Kuwait Liberation Medal or a Southwest Asia Service Medal.  A 
February 2010 Personnel Information Exchange System (PIES) 
response to an inquiry showed that there was no evidence in the 
Veteran's record to substantiate Southwest Asia service.  

Records from 1995 from the Veteran's primary care physician, Dr. 
Krupitsky, do not show diagnoses for fibromyalgia.  A June 2001 
VA psychiatry outpatient record shows the Veteran related having 
recurring diarrhea, being tired and having weight loss.  In 
January 2002, Dr. Krupitsky stated that the Veteran was assessed 
with fatigue, chronic diarrhea and weight loss.  He had panoply 
of symptoms" and was afraid this was related to "his gulf war 
exposure."  A February 2002 private computed tomography scan 
(CT) was completed.  The Veteran had reported symptoms of "Gulf 
War pain."  He had a cyst on the right kidney, but was otherwise 
fine.  

In a February 2002 Dr Krupitsky record, the Veteran was going to 
undergo an endoscopy.  The Veteran complained of significant 
joint pains and muscle aches.  A phone note said he was being 
treated at the hospital for bronchitis.  In April, the Veteran 
was referred to a private rheumatologist, Dr. Buchoff.  The 
Veteran reported having ongoing chronic pain and stiffness in all 
muscles and joints.  He also had chronic fatigue and 
sleeplessness.  He told Dr. Buchoff that the pain began shortly 
after serving in the military in the Gulf War.  "He has had an 
exacerbation since an auto accident two years ago."  The 
assessment was myalgias and arthralgias.  There were "numerous 
diagnostic possibilities," but fibromyalgia were most likely.  
Dr. Buchoff's letter to Dr. Krupitsky showed that some laboratory 
studies were planned.  

In a June 2002 record, Dr. Buchoff noted that laboratory testing 
was unremarkable.  Pain in muscles and joints was moderately 
severe and generalized with no improvement with medication.  The 
assessment was fibromyalgia, which was moderately symptomatic.  
In a May 2007 VA history and physical, the Veteran reported 
having a history of fibromyalgia rheumatoid arthritis, and 
hypertension.  A review of systems showed generalized 
musculoskeletal pain.  A January 2008 VA primary care record 
showed that the Veteran stated he had numbness and tingling in 
his fingers.  It started during cold weather, and then improved.  
The assessment was fibromyalgia and carpal tunnel syndrome from 
joint inflammation.  He was to start exercising and use wrist 
splints.  

In March 2009, Dr. Krupitsky wrote a letter on behalf of the 
Veteran.  It said the Veteran had been his patient since 1995.  
He was currently treated for fibromyalgia.  Dr. Krupitsky opined: 
"It is my medical opinion that it is as likely as not that the 
patient's multitude of medical symptoms and the present diagnosis 
is related to his service with the US Navy."  

The Veteran received a VA examination in September 2009.  The 
claims file and medical records were reviewed.  The Veteran was 
also interviewed.  He said he was initially diagnosed with 
fibromyalgia in 2002.  The disease presented with the gradual 
onset of fatigue, arthralgias, myalgias, and mood disturbances.  
He had been on medication since 2002 with variable symptom 
control results.  His current symptoms were unexplained fatigue 
and musculoskeletal symptoms.  He had right and left side tender 
points.  The diagnosis was fibromyalgia, with the effects of 
weakness and fatigue.  

The examiner noted that the Veteran's rheumatologist did not 
indicate a possible etiology for the symptoms upon diagnosing him 
in 2002.  The rheumatologist did note that the Veteran had an 
exacerbation of his symptoms after a motor vehicle accident two 
years prior to the evaluation in 2002.  The Veteran did not have 
serious complaints of or medical evaluations for fibromyalgia 
while he was in service.  The time of diagnosis, in 2002, was 
significant; it was nine years after his service and after a 
motor vehicle accident.  The examiner opined that the 
fibromyalgia was not caused by or the result of military service.  

The Veteran is competent explain what his symptoms in service 
were and what he personally experienced.  38 C.F.R. 
§ 3.159(a)(2).  His wife is competent to report what she observed 
about the Veteran during and after service.  The Veteran and his 
wife are not competent to provide a diagnosis of fibromyalgia 
because they are lay persons and this is not a disease with 
readily identifiable features-fibromyalgia is not like a broken 
leg.  Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 307.  
Instead, the Board looks to the medical opinions for this aspect 
of the claim, as explained further below.  

The Board finds the Veteran to lack credibility.  Caluza, 7 Vet. 
App. 498.  He said he was in the Red Sea while in service at the 
February 2009 Board hearing.  This is apparently the only 
qualifying area that he could have travelled to qualify him as a 
Persian Gulf War veteran.  38 C.F.R. § 3.317(d).  In his June 
2002 formal claim, he said he was not stationed in the Gulf after 
August 1990.  In his notice of disagreement, the Veteran claimed 
he was exposed to other Persian Gulf veterans-not that he had 
suffered exposures from the Persian Gulf himself.  The Veteran's 
assertions are contradictory.  The evidence shows that he was not 
in the Red Sea or anywhere else in the Southwest Asia theater of 
operations; a February 2010 PIES response was negative.  There is 
no record of the USS Seattle sailing in the Red Sea or elsewhere 
in the Southwest Asia theater of operations during the Veteran's 
time aboard.  

The Veteran also reported at his separation examination and at 
the Board hearing that he thought was diagnosed with meningitis 
in 1993 while in the hospital.  But the St. Lawrence Hospital 
records do not show that diagnosis.  Initially, the record said 
that viral meningitis was to be ruled out.  The discharge record 
stated that the head pain had lessened upon discharge and the 
Veteran was to push fluids and follow up if symptoms increased.  
These are just some examples of what the Board finds to be 
contradictory statements and the Veteran's poor memory.  

The Board finds the Veteran's wife to be credible to the degree 
that she noticed changes in the Veteran and in his health during 
and after service.  But as she admitted, she was not with the 
Veteran the entire time that he was in service.  It is not shown 
that she has the medical expertise to diagnose fibromyalgia, 
which is a challenge for even medical experts to identify.  

In weighing the evidence, the Board finds that the Veteran was 
not in combat as the evidence does not show combat service; 
38 U.S.C.A. § 1154(b) is not for application.  The Board also 
finds the evidence shows that the Veteran was not in the 
Southwest Asia theater of operations and he is not a Persian Gulf 
veteran.  38 C.F.R. § 3.317(d).  As a result, the claim for 
service connection for fibromyalgia under § 3.317(a) fails.  
38 C.F.R. § 3.317(c).  

Considering service connection for fibromyalgia on a direct 
basis, two opinions were given regarding the issue of whether the 
Veteran's fibromyalgia is related to service.  When assessing the 
probative value of a medical opinion, the access to claims files 
and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Court has held that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
requirement for private medical opinions.  A medical opinion that 
contains only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

The Board finds that the September 2009 VA examiner's opinion is 
more probative than Dr. Krupitsky's March 2009 opinion.  The VA 
examiner interviewed the Veteran as well as reviewed the claims 
file and records.  Specific information from the records was 
summarized in the report.  The Veteran received a full 
examination.  The examiner gave specific reasons for the opinion, 
including that the Veteran had been in an intervening automobile 
accident, that pertinent symptomatology in service was not 
identified, and that the diagnosis occurred years after service.  
Dr. Krupitsky is the Veteran's treating physician; however, he 
did not provide any rationale for his opinion.  As the September 
2009 VA examination report provides factually accurate 
information and reasoning, the Board assigns it greater weight.  

For the reasons that are explained above, the Board finds that 
the preponderance of the evidence is against the claim.  
Fibromyalgia was not aggravated or incurred in service.  
38 C.F.R. § 3.303(d).  The benefit of the doubt rule is not for 
application and the claim is denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for fibromyalgia is denied.  




REMAND

In the June 2009 remand, the Board requested that the Veteran be 
given a VA examination in order to determine what psychiatric 
disabilities the Veteran has, if any, and whether such 
disabilities are related to his active service.  The Board also 
requested that for any psychiatric disorder found, the examiner 
indicate whether there was a 50 percent probability or greater 
that the psychiatric disorder is related to service.  The 
examiner was to specifically address the June and July 2007 VA 
records which evaluated the Veteran's mental health.  It was 
essential that the rationale for all opinions be provided.  

The August 2009 VA examination report does not address the June 
and July 2007 VA records.  In a June 2007, a VA psychiatrist 
diagnosed the Veteran with axis I adjustment disorder with 
depressed and anxious mood; intermittent explosive disorder was 
to be ruled out.  He also had cannabis dependence.  He reported a 
social history of childhood abuse; he was physically abused by a 
stepfather; emotionally abused by all parental figures, and 
sexually abused by his paternal grandfather at age 11.  The 
Veteran had recently been arrested for punching his wife in the 
head three times.  He attributed most of his life's problems due 
to his difficulties in the Navy and being dismissed from Nuclear 
Field School.  
A mental status examination showed the Veteran to be depressed 
and anxious with a restricted affect.  His insight was also 
impaired.  He was at risk for suicide as his adulthood was noted 
to be marked by "frequent crisis."  The psychiatrist noted the 
Veteran failed to take responsibility for his own behavior and 
choices.  

A July 2007 VA psychologist found the same diagnosis as the 
psychiatrist.  The Veteran came to the appointment stating that 
he needed help with non-combat related PTSD.  He again reported a 
traumatic childhood with physical, emotional and sexual abuse.  A 
mental status examination was normal.  In addition to the same 
diagnosis as the psychiatrist, he had axis II narcissistic and 
antisocial traits.  The psychologist noted he was unlikely to be 
successful in therapy until he started taking responsibility for 
all of his life's problems.  

Also in July 2007, a VA psychiatrist wrote a short letter stating 
that the Veteran was seen one time and was diagnosed with 
adjustment disorder with depressed and anxious mood "clearly 
related to his legal difficulties."  

The August 2009 VA examination does not address these records or 
explain how the different diagnoses can be reconciled.  The 
etiology opinion is confusing because it appears to relate the 
Veteran's mental illness to alcohol, "duty problems" and 
fibromyalgia, but does not specifically address the issue of 
whether it is related to his service.  The opinion states that 
the Veteran had excellent function prior to his substance abuse, 
but his personnel and the records cited above show that this was 
not the case-he was dismissed from Nuclear Field School prior to 
his documented alcohol problems in service.  Also, the Veteran 
had legal trouble with alcohol prior to service (this was noted 
in the report).  On remand, the examiner should address these 
matters and explain the reasoning for the opinion.  

Compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to assure compliance.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims to the August 2009 VA 
examiner, or schedule the Veteran for a new VA 
examination if necessary.  If a new examination 
is scheduled, the examiner should determine the 
nature, extent, and etiology of any psychiatric 
disorder that he may have.  Either way, the 
claims folder and a copy of this remand must be 
made available to the examiner.  

For any psychiatric disorder found, the 
examiner should indicate whether there is a 
50 percent probability or greater that the 
psychiatric disorder is related to service.  
The examiner should specifically address 
the June and July 2007 VA records which 
evaluate the Veteran's mental health.  The 
rationale for all opinions must be provided in 
complete sentences.  

If a new examination is given, all indicated 
testing should be conducted and all pertinent 
findings should be noted in the examination 
report.  

2.  Re-adjudicate the Veteran's claim for a 
psychiatric disability, including anxiety and 
depression.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with an SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining on 
appeal as well as a summary of the evidence of 
record.  An appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


